COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Isaac Garza v. The State of Texas

Appellate case number:   01-13-00823-CR

Trial court case number: 1381536

Trial court:             228th District Court of Harris County

        On May 22, 2014, this Court granted appellant Isaac Garza’s request to dismiss his
appeal. On July 14, 2014, appellant filed a motion requesting expedited issuance of the mandate.
We find that appellant’s motion demonstrates good cause for expediting the issuance of the
mandate in this case. See TEX. R. APP. P. 18.1(c). Accordingly, the motion is granted and the
Clerk of this Court is ordered to immediately issue the mandate in this case.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: July 16, 2014